Exhibit 10.1

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

This First Amendment to Employment Agreement (this “Amendment”), dated as of
October 11, 2007, is entered into by and between Mannatech, Incorporated (the
“Company”) and Alfredo Bala (“Employee”).

RECITALS

This Amendment amends that certain Employment Agreement, effective as of
October 1, 2007, by and between the Company and Employee (the “Employment
Agreement”).

STATEMENT OF AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto hereby agree as follows:

1. The first sentence of Section 1.2 of the Employment Agreement is hereby
amended and restated in its entirety to read as follows:

“The Employee shall serve as Senior Vice President Global Business Development
of the Company, with the authority, duties and responsibilities described herein
and those customarily incident to such office.”

2. This Amendment may be executed in multiple counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

3. This Amendment and the Employment Agreement and the documents referred to
herein and therein constitute the entire agreement among the parties and
supersede in all respects any other agreement or understanding among the
parties. No party shall be liable or bound to any other party in any manner by
any warranties, representations, or covenants except as specifically set forth
herein or therein.

4. In case any one or more of the provisions contained in this Amendment should
be invalid, illegal or unenforceable in any respect, the validity, legality or
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

5. This Amendment shall be governed by, and enforced and construed under, the
laws of the State of Texas.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

COMPANY: MANNATECH, INCORPORATED By:   /s/ Terry Persinger Name:   Terry
Persinger Title:   President and Chief Executive Officer

EMPLOYEE: /s/ Alfredo Bala Alfredo Bala